           Case 1:17-vv-01111-UNJ Document 48 Filed 12/19/18 Page 1 of 4




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1111V
                                    Filed: November 6, 2018
                                         UNPUBLISHED


    JAMES IZUWA,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Guillain-
    HUMAN SERVICES,                                          Barre Syndrome (GBS)

                       Respondent.


John Robert Howie, Howie Law, PC, Dallas, TX, for petitioner.
Voris Edward Johnson, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On August 17, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain-Barre Syndrome (“GBS”) as
a result of his September 14, 2015 influenza (“flu”) vaccination. Petition at 1. The case
was assigned to the Special Processing Unit of the Office of Special Masters.

      On August 8, 2018, a ruling on entitlement was issued, finding petitioner entitled
to compensation for GBS. On November 6, 2018, respondent filed a proffer on award
of compensation (“Proffer”) indicating petitioner should be awarded $388,948.05,
representing $34,463.78 in compensation for actual lost earnings, $225,000.00 in

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-01111-UNJ Document 48 Filed 12/19/18 Page 2 of 4



compensation for actual pain and suffering, and $129,484.27 in compensation for past
unreimbursed expenses. Proffer at 1. In the Proffer, respondent represented that
petitioner agrees with the proffered award. Based on the record as a whole, the
undersigned finds that petitioner is entitled to an award as stated in the Proffer. Id.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $388,948.05, representing $34,463.78 in
compensation for actual lost earnings, $225,000.00 in compensation for actual
pain and suffering, and $129,484.27 in compensation for past unreimbursed
expenses, in the form of a check payable to petitioner, James Izuwa. This amount
represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
           Case 1:17-vv-01111-UNJ Document 48 Filed 12/19/18 Page 3 of 4




             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS
__________________________________________
                                           )
JAMES IZUWA,                               )
                                           )
                  Petitioner,              )
                                           )  No. 17-1111V (ECF)
v.                                         )  Chief Special Master Dorsey
                                           )
SECRETARY OF HEALTH                        )
AND HUMAN SERVICES,                        )
                                           )
                  Respondent.              )
__________________________________________)

              RESPONDENT'S PROFFER ON AWARD OF COMPENSATION

         On August 6, 2018, respondent, the Secretary of Health and Human Services, filed his

Rule 4(c) Report conceding entitlement to compensation in this matter, and on August 8, 2018,

the Court entered its Ruling on Entitlement, finding petitioner, James Izuwa, entitled to Vaccine

Act compensation. Respondent now proffers that petitioner receive a compensation award

consisting of $34,463.78 for actual lost earnings, $225,000.00 for actual pain and suffering, and

$129,484.27 in past unreimbursed expenses, for a total lump sum award of $388,948.05, in the

form of a check payable to petitioner, James Izuwa. 1 This amount represents compensation for

all elements of compensation under 42 U.S.C. § 300aa-15(a) to which petitioner is entitled. 2




1
    Petitioner is a competent adult. No guardianship is required.
2
  Should petitioner die prior to entry of judgment, respondent would oppose any award for
future medical expenses, future lost earnings, and future pain and suffering, and the parties
reserve the right to move the Court for appropriate relief.



                                                 -1-
         Case 1:17-vv-01111-UNJ Document 48 Filed 12/19/18 Page 4 of 4




       Petitioner agrees with the proffered award of $388,948.05. 3


                                            Respectfully submitted,

                                            JOSEPH H. HUNT
                                            Assistant Attorney General

                                            C. SALVATORE D’ALESSIO
                                            Acting Director
                                            Torts Branch, Civil Division

                                            CATHARINE E. REEVES
                                            Deputy Director
                                            Torts Branch, Civil Division

                                            GABRIELLE M. FIELDING
                                            Assistant Director
                                            Torts Branch, Civil Division

                                            s/ Voris E. Johnson, Jr.
                                            VORIS E. JOHNSON, JR.
                                            Senior Trial Attorney
                                            Torts Branch, Civil Division
                                            U.S. Department of Justice
                                            P.O. Box 146
                                            Benjamin Franklin Station
                                            Washington, D.C. 20044-0146
                                            Tel: (202) 616-4136
                                            Email: voris.johnson@usdoj.gov

DATED: November 6, 2018




3
  This proffer does not include any award for attorneys’ fees and costs that may be awarded
pursuant to 42 U.S.C. § 300aa-15(e).


                                               -2-
